POPE, Justice,
dissenting.
The more we define clear words, the more we confuse them. By definition, Niagara Falls is an institution because it has continuity, movement and coherence.
“When I use a word,” Humpty Dumpty said, in a rather scornful tone, “it means just what I choose it to mean — neither more nor less.”
“The question is,” said Alice, “whether you can make words mean so many different things.”
“The question is,” said Humpty Dumpty, “which is to be master — that’s all.”
The experienced lender in this instance put in writing that there would be a 0% loan fee but that “interest shall begin to accrue from” the date the Association set aside the funds, though not yet loaned to plaintiff.
The President of the lending agency, when questioned about this writing and the words that said there would be no loan fees, explained it by again saying that the Association would begin charging interest upon the issuance of the commitment letter to Mr. Stedman, even before the money was advanced.
The lender billed Stedman on five different occasions for “interest due” for the unadvanced funds.
The lender’s efforts to explain away these damaging admissions was that it “did not contemplate becoming involved in litigation . . . and used the term ‘interest’ in a generic sense with no specific definition in mind.” The explanation was that when the lender wrote into its contract that “interest” was being charged, it meant “generic interest.” The logic runs in this fashion, “interest” equals “generic interest” which equals no interest at all.
The majority’s reliance upon Gonzales County Savings and Loan Association v. Freeman, 534 S.W.2d 903 (Tex.1976), is misplaced. Our holding in that case was that a two percent charge for what was called a “loan fee” was a loan fee and not interest. Here the majority holds that 5.6% “interest” is not interest and that “generic interest” means a commitment fee.
“Alice was too much puzzled to say anything . . .”
I respectfully join in the dissent.